Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered April 22, 2003, convicting him of burglary in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied his constitutional right to confront the witnesses against him because a detective testified that he arrested the defendant after a conversation with his accomplice, who did not testify at trial. Although the defendant objected to that testimony and moved for a mistrial, he did not specify the ground now raised on appeal and failed to object to the court’s remedy. Therefore, the issue is unpreserved for appellate review (see CPL 470.05 [2]; People v Fleming, 70 NY2d 947 [1988]; People v Perez, 9 AD3d 376, 377 [2004]; People v Moreno, 303 AD2d 424 [2003]; People v Hughes, 251 AD2d 513 [1998]).
*518In any event, although the challenged testimony was improper, since it implied that the accomplice implicated the defendant in the crime (see People v Latta, 295 AD2d 449 [2002]), the error was harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v Latta, supra). Florio, J.P., Schmidt, Adams and Cozier, JJ., concur.